EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles A. Greene, Attorney Reg. No. 55,223, on January 28, 2022.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****
Please amend the claims as follows:

1. (Currently Amended) A reflection module, comprising: 
a holder; and
a reflective member mounted on the holder and including an incident surface, a reflective surface, and an emitting surface,
wherein the holder comprises:
a mounting surface on which the reflective member is mounted;
a first side portion disposed on one side surface of the reflective member;
a second side portion disposed on another side surface of the reflective member; and
a cover portion covering a portion of the emitting surface, [[and]]



5. (Currently Amended) The reflection module of claim 1, wherein the 

is disposed to surround the one side surface of the reflective member; and 
[[a]]the second side portion is disposed to surround the other side surface of the reflective member.


6. (Currently Amended) The reflection module of claim [[5]]1, wherein the cover portion comprises a first cover portion and a second cover portion extending toward each other from the first side portion and the second side portion, and
wherein the first cover portion and the second cover portion cover portions of the emitting surface.


**** End Examiner’s Amendment ****


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Amendment
The After-Final Response, filed on January 24, 2022, has been received and made of record.

Response to Arguments
Regarding the 35 U.S.C. 102 rejection of the claims, the position of the Office was that the Goldenberg reference read on the claims as rejected by the Final Action dated October 27, 2021 and discussed with Applicant on January 27, 2022.  However, an interview was conducted on January 28, 2022, in which amendments placing the application in condition for allowance were provided.  In view of these amendments to the claims, the 35 U.S.C. 102 rejection of claims 1-4 has been withdrawn.  

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a reflection module, comprising a holder, and a reflective member mounted on the holder and including an incident surface, a reflective surface, and an emitting surface, wherein the holder comprises a mounting surface on which the reflective member is mounted, a first side portion disposed on one side surface of the reflective member, a second side portion disposed on another side surface of the reflective member, and a cover portion covering a portion of the emitting surface, wherein an area of the cover portion covering the emitting surface increases in a direction toward a lower portion of the emitting surface.
Regarding claims 13-20, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera module, comprising a lens module including lenses, a housing accommodating the lens module, a reflection module disposed in front of the lens module, and comprising: a holder, and a reflective 
Regarding claims 21-24, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a reflection module, comprising a holder, and a reflective member mounted on the holder and including an incident surface, a reflective surface, and an emitting surface, wherein the holder includes a cover portion covering a bottom edge of the emitting surface at which the emitting surface is connected to the reflective surface, and wherein the cover portion comprises protrusions configured to scatter light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697